DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 02/14/2022, was received and entered. As the results, each of the independent  claims 1, 8 and 15 was amended with the feature of “wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data”, which Applicants argued that Heinmiller, Davis and Somes references failed to disclose or suggest the above-noted features. Based on the above amended features in the Applicants’ arguments, Examiner performed updated searches and new-found references are applied in the following rejections.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Heinmiller (US 2006/0067505 as cited in the previous Office Action) in view of Moore et al. (US 2018/0054396) or Mufti (US 2014/0269496).
 	Regarding claim 1, Heinmiller teaches a method comprising: 
removing call origin information from call message data included in the call message intended for a call recipient (i.e., SCP 152 modifying or eliminating carrier-related information from call information or call signaling of a call; para.[0025]); 
identifying originating carrier information associated with the removed call origin information (i.e., determining call information which are not desirable or permissible to convey, such as carrier-related information, to a non-carrier operated or privately operate switch; para. [0024]); 
adding one or more of a trunk group identifier (TGRP) and a universally unique identifier (UUID) to the call message to create a modified call message (i.e., SCP 152 adding carrier information to the call information; para. [0031]); and 
forwarding the modified call message to a destination network associated with the call recipient (i.e., SCP 152 or adjunct processing system 156 returning the modified call information to the destination SSP; para. [0031] and [0032]).
It should be noticed that Heinmiller failed to clearly teach the features of wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data. However, Mufti teaches a system and a method for optimizing a media gateway selections for routing call to a next media gateway. Mufti teaches an MSC server 400, as shown in figure 4, comprising a SIP message screening agent 430 to creates a SIP message that includes information such as a trunk group identifier for optimizing selection of a terminating media gateway (para. [0023]). The trunk group identifier is used to route or forward the call to a called party via the terminating media gateway (para. [0027] and [0031]). Mufti further teaches the SIP message that includes the trunk group identifier in a trunk group field “tgrp” in the message contact header (para. [0039]). Moore et al. (“Moore”) also teaches a system and method for routing traffic in a telecommunications network using trunk group identification. Moore further teaches a SIP message having a header field which is appended with a trunk group identifier into the header of the SIP message (para. [0013]). The trunk group identifier is assigned or added to a communication which is initiated and received from a user communication device (para. [0015]). Moore further teaches the trunk group identifier is used to route or to forward the communication to a host routing device of the network (para. [0023] and [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data, as taught by Mufti or Moore in order to properly or securely forward the call via the telecommunications network to a destination network associated with the call recipient.
Regarding claim 2, Heinmiller teaches an Advanced Intelligent Network (AIN) using a signaling system seven (SS7) as signaling protocol that is used to enable carrier-to-carrier communication. The SS7 is also used to control or configured communication trunks that convey voice calls between carriers (para. [0003]). It is noticed that the AIN network is a portion of packet switched network using a SIP INVITE in communication between telecommunication nodes and/or switches. Moore further teach the trunk group identifier appended within the header of a SIP message (see the Abstract, para. [0007], [0013] and [0017]). Multi teach the call signaling or call message comprising a SIP INVITE in the Abstract, para. [0023], [0026] and [0031]. 
Regarding claim 3, Moore further teaches TG ID used as a UUID for uniquely identifying a customer or a specific user communication device. The IG ID is appended to a user portion of a contact header of the SIP message (para. [0027]).
Regarding claim 4, Moore further teaches a user portion of a contact header of the SIP is appended or added (para. [0023]).
Regarding claim 5, Moore further teaches a first trunk group, i.e., TG1 160, as shown in figure 1, associated with the IAD 120 where an ingress call was received (para. [0021] and [0029]).
Regarding claim 8, Heinmiller teaches an apparatus comprising: 
a processor configured to
remove call origin information from call message data included in the call message intended for a call recipient (i.e., SCP 152 modifying or eliminating carrier-related information from call information or call signaling of a call; para.[0025]); 
identify originating carrier information associated with the removed call origin information (i.e., determining call information which are not desirable or permissible to convey, such as carrier-related information, to a non-carrier operated or privately operate switch; para. [0024]); 
add one or more of a trunk group identifier (TGRP) and a universally unique identifier (UUID) to the call message to create a modified call message (i.e., SCP 152 adding carrier information to the call information; para. [0031]); and 
forward the modified call message to a destination network associated with the call recipient (i.e., SCP 152 or adjunct processing system 156 returning the modified call information to the destination SSP; para. [0031] and [0032]).
It should be noticed that Heinmiller failed to clearly teach the features of wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data. However, Mufti teaches a system and a method for optimizing a media gateway selections for routing call to a next media gateway. Mufti teaches an MSC server 400, as shown in figure 4, comprising a SIP message screening agent 430 to creates a SIP message that includes information such as a trunk group identifier for optimizing selection of a terminating media gateway (para. [0023]). The trunk group identifier is used to route or forward the call to a called party via the terminating media gateway (para. [0027] and [0031]). Mufti further teaches the SIP message that includes the trunk group identifier in a trunk group field “tgrp” in the message contact header (para. [0039]). Moore also teaches a system and method for routing traffic in a telecommunications network using trunk group identification. Moore further teaches a SIP message having a header field which is appended with a trunk group identifier into the header of the SIP message (para. [0013]). The trunk group identifier is assigned or added to a communication which is initiated and received from a user communication device (para. [0015]). Moore further teaches the trunk group identifier is used to route or to forward the communication to a host routing device of the network (para. [0023] and [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data, as taught by Mufti or Moore in order to properly or securely forward the call via the telecommunications network to a destination network associated with the call recipient.
Regarding claim 9, Heinmiller teaches an Advanced Intelligent Network (AIN) using a signaling system seven (SS7) as signaling protocol that is used to enable carrier-to-carrier communication. The SS7 is also used to control or configured communication trunks that convey voice calls between carriers (para. [0003]). It is noticed that the AIN network is a portion of packet switched network using a SIP INVITE in communication between telecommunication nodes and/or switches. Moore further teach the trunk group identifier appended within the header of a SIP message (see the Abstract, para. [0007], [0013] and [0017]). Multi teach the call signaling or call message comprising a SIP INVITE in the Abstract, para. [0023], [0026] and [0031]. 
Regarding claim 10, Moore further teaches TG ID used as a UUID for uniquely identifying a customer or a specific user communication device. The IG ID is appended to a user portion of a contact header of the SIP message (para. [0027]).
Regarding claim 11, Moore further teaches a user portion of a contact header of the SIP is appended or added (para. [0023]).
Regarding claim 12, Moore further teaches a first trunk group, i.e., TG1 160, as shown in figure 1, associated with the IAD 120 where an ingress call was received (para. [0021] and [0029]).
Regarding claim 15, Heinmiller teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: 
removing call origin information from call message data included in the call message intended for a call recipient (i.e., SCP 152 modifying or eliminating carrier-related information from call information or call signaling of a call; para.[0025]); 
identifying originating carrier information associated with the removed call origin information (i.e., determining call information which are not desirable or permissible to convey, such as carrier-related information, to a non-carrier operated or privately operate switch; para. [0024]); 
adding one or more of a trunk group identifier (TGRP) and a universally unique identifier (UUID) to the call message to create a modified call message (i.e., SCP 152 adding carrier information to the call information; para. [0031]); and 
forwarding the modified call message to a destination network associated with the call recipient (i.e., SCP 152 or adjunct processing system 156 returning the modified call information to the destination SSP; para. [0031] and [0032]).
It should be noticed that Heinmiller failed to clearly teach the features of wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data. However, Mufti teaches a system and a method for optimizing a media gateway selections for routing call to a next media gateway. Mufti teaches an MSC server 400, as shown in figure 4, comprising a SIP message screening agent 430 to creates a SIP message that includes information such as a trunk group identifier for optimizing selection of a terminating media gateway (para. [0023]). The trunk group identifier is used to route or forward the call to a called party via the terminating media gateway (para. [0027] and [0031]). Mufti further teaches the SIP message that includes the trunk group identifier in a trunk group field “tgrp” in the message contact header (para. [0039]). Moore also teaches a system and method for routing traffic in a telecommunications network using trunk group identification. Moore further teaches a SIP message having a header field which is appended with a trunk group identifier into the header of the SIP message (para. [0013]). The trunk group identifier is assigned or added to a communication which is initiated and received from a user communication device (para. [0015]). Moore further teaches the trunk group identifier is used to route or to forward the communication to a host routing device of the network (para. [0023] and [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data, as taught by Mufti or Moore in order to properly or securely forward the call via the telecommunications network to a destination network associated with the call recipient.
Regarding claim 16, Heinmiller teaches an Advanced Intelligent Network (AIN) using a signaling system seven (SS7) as signaling protocol that is used to enable carrier-to-carrier communication. The SS7 is also used to control or configured communication trunks that convey voice calls between carriers (para. [0003]). It is noticed that the AIN network is a portion of packet switched network using a SIP INVITE in communication between telecommunication nodes and/or switches. Moore further teach the trunk group identifier appended within the header of a SIP message (see the Abstract, para. [0007], [0013] and [0017]). Multi teach the call signaling or call message comprising a SIP INVITE in the Abstract, para. [0023], [0026] and [0031]. 
Regarding claim 17, Moore further teaches TG ID used as a UUID for uniquely identifying a customer or a specific user communication device. The IG ID is appended to a user portion of a contact header of the SIP message (para. [0027]).
Regarding claim 18, Moore further teaches a user portion of a contact header of the SIP is appended or added (para. [0023]).
Regarding claim 19, Moore further teaches a first trunk group, i.e., TG1 160, as shown in figure 1, associated with the IAD 120 where an ingress call was received (para. [0021] and [0029]).
4. 	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Heinmiller (US 2006/0067505) in view of Moore et al. (US 2018/0054396) or Mufti (US 2014/0269496) as applied to claims 1, 8 and 15 above, and further in view of Somes (US 2011/0051714, also cited in the previous Office Action).
 	Regarding claims 6, 13 and 20, Heinmiller, Moore and Mufti, in combination, teach all subject matters as claimed above, except for the TGRP further to identify a telephone number, a location identifier and an IP address. However, Somes teaches 
“tgrp” or “tgrp-context” within a SIP R-URI userinfo in the SIP message for identifying TN, originating IP and  location identifier such as a country code, etc. in settings (para. [0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the TGRP further to identify a telephone number, a location identifier and an IP address, as taught by Somes, into view of Heinmiller, Moore and Mufti in order to determine a call routing service of the call to a selected destination gateway in the telecommunications network.

5. 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Heinmiller (US 2006/0067505) in view of Moore et al. (US 2018/0054396) or Mufti (US 2014/0269496) as applied to claims 1, 8 and 15 above, and further in view of Davis (US 10,708,417, also cited in the previous Office Action).
 	Regarding claims 7 and 14, Heinmiller, Moore and Multi, in combination, teach all subject matters, except for the features of retrieving an operating company number (OCN) parameter based on a telephone number included in the call message; and determining a carrier network associated with a call message origin based on the OCN. However, Davis teaches a system comprising a traffic control module 102 to query an LNP database 712 for routing information based on a given phone number, i.e., a telephone number of a recipient. The routing number may include the OCN of a network device, such as network device 708, as shown in figure 7 (col.25, lines 10-34).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of retrieving an operating company number (OCN) parameter based on a telephone number included in the call message; and determining a carrier network associated with a call message origin based on the OCN, as taught by Davis, into view of Heinmiller, Moore and Multi in order to determine route path to route the call message to the next carrier network.

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 979,565 in view of Moore et al. (US 2018/0054396) or Mufti (US 2014/0269496).
Regarding claims 1, 8 and 15, the patented claims 1, 8 and 15 teach all limitations of the claims, except for the features of wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data. However, Mufti teaches a system and a method for optimizing a media gateway selections for routing call to a next media gateway. Mufti teaches an MSC server 400, as shown in figure 4, comprising a SIP message screening agent 430 to creates a SIP message that includes information such as a trunk group identifier for optimizing selection of a terminating media gateway (para. [0023]). The trunk group identifier is used to route or forward the call to a called party via the terminating media gateway (para. [0027] and [0031]). Mufti further teaches the SIP message that includes the trunk group identifier in a trunk group field “tgrp” in the message contact header (para. [0039]). Moore also teaches a system and method for routing traffic in a telecommunications network using trunk group identification. Moore further teaches a SIP message having a header field which is appended with a trunk group identifier into the header of the SIP message (para. [0013]). The trunk group identifier is assigned or added to a communication which is initiated and received from a user communication device (para. [0015]). Moore further teaches the trunk group identifier is used to route or to forward the communication to a host routing device of the network (para. [0023] and [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the trunk group identifier (TGRP) is provided in a contact header of the call message data and identifies a particular trunk group used forward the call message data, as taught by Mufti or Moore in order to properly or securely forward the call via the telecommunications network to a destination network associated with the call recipient.
Regarding dependent claims 2-7, 9-14 and 16-20, see the patented claims 2-7, 9-14 and 16-20, respectively.

8. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.
	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                                                                                                                                                                                                                         						
Date: April 2022